REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-16 are allowed.
Claims 1 and 15-16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein  a single Y-port CSI-RS resource is configured based on the CSI-RS resource configuration information, some ports of the single Y-port CSI-RS resource are configured for channel measurement of the UE, and remaining ports other than the some ports of the single Y-port CSI-RS resource are configured for interference measurement of the UE, and wherein based on information related to the some ports being not indicated, a preset number of ports are selected as the some ports in order of stronger transmission power intensity for each port of the single Y-port CSI-RS resource.
It is noted that the closest prior art, Xia et al. (US 9634751, Apr. 25, 2017) shows send CSI-RS configuration information to the UE, where the configuration information includes the first CSI-RS pilot pattern, the second CSI-RS pilot pattern, and the third CSI-RS pilot pattern, so that the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern.
It is noted that the closest prior art Olsson et al.  (US 20170373744, Dec. 28, 2017) shows resources in the wireless communications network, and the measurement resources allocated to the at least one of the at least two channel state measurements that is channel state measurements for interference estimation Channel State 
However, Xia et al. and Olsson et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464